DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1 and 9, it is not clear what the difference is between “the coin transport cassette…opening” as mentioned in line 4 of Claim 1 and “a first reception port” as recited in Claim 9 at line 3, for example.  Applicant’s specification, drawings and disclosure do not seem to provide a distinction between these two features.  It appears that they are the same feature since Claim 9 mentions “the coin having been received at the first reception port” in the last line and Claim 10 mentions “the first reception port is provided at a position facing the opening of the coin transport cassette attached to the second cassette attachment port.  For example, is the first reception port intended to represent the opening for receiving coins in a second cassette or is it meant to mean a second opening/port on a single cassette for receiving coins from two different sources?  For the purposes of examination, the first reception port will be construed as the same as “the opening” in a single coin transport cassette with a second coin transport cassette having “a second reception port” as mentioned in Claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9, the phrase “a first reception port” appears to be part of the coin transport cassette.  
However, for example, Claim 11, in contrast, states “wherein the first reception port is provided at a position facing the opening of the coin transport cassette attached to the second cassette attachment unit” seems to imply that “the first reception port” is attached to “the second cassette attachment unit”.  Therefore, because these two claims do not reconcile, they are unclear and indefinite.  See also Claims 1, 9, 10 and 12.  For example, is the first reception port attached to the “second cassette attachment unit” rather than the coin transport cassette?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreland et al (US 7,625,272 B1) in view of Zwieg et al (US 2006/0070843 A1) and further in view of Doi et al (US 2014/0060997 A1).

Regarding Claim 1, Moreland teaches a coin handling apparatus, i.e, coin recycling apparatus (20), as illustrated in figure 1 and coin recycling device (50), as illustrated in figure 7, comprising: a drawer attachment unit, i.e., the upper portion of housing (22), as illustrated in figure 7, to which a drawer, i.e., cash till drawer (54), for a register is attached; a first cassette attachment unit, i.e, the lower portion of housing (22), as illustrated in figure 7, to which a coin transport cassette, i.e, coin change cups (52, 52a-52e) is attached, the coin transport cassette comprising an opening, i.e., noting the coin change cups are open on the top, and giving or receiving a coin to or from a specific apparatus, i.e, from chutes (36a-36e) and manifold (60a-60e), as illustrated in figure 7, via the opening; a storage unit, i.e., hoppers (32a-32e) as illustrated in figures 1 and 7, that stores the coin, and feeds out the coin that has been stored, as mentioned at col. 2, lines 55-57, which states “[e]ach coin hopper 32 stores one sorted denomination coin and is operable to dispense coins stored therein”; and a first transport unit (36a-36e) that transports the coin fed out of the storage unit (32) to the drawer/til (54) attached to the drawer attachment unit or the coin transport cassette (52a-52e) attached to the first cassette attachment unit, wherein the first cassette attachment unit is provided at a position different from a position of the drawer attachment unit, noting that the drawer attachment unit is located above the first cassette attachment unit, as illustrated in figure 7. 

Regarding Claim 1, Moreland does not expressly teach the opening being opened when the coin transport cassette is attached to the specific apparatus.

Regarding Claim 1, Moreland does not expressly teach, but Doi teaches the opening, i.e., upper opening (31), being opened when the coin transport cassette (30), as illustrated in figures 10a and 10b and paragraphs 119 and 120, is attached to the specific apparatus, i.e, the cassette attaching unit (160b), as mentioned in paragraph 120, second sentence, i.e., “[w]hen the cash transport cassette 30 is attached to the cassette attaching unit 160b, an actuator (not shown) disposed on the coin settlement apparatus 13 opens the upper opening 31 of the cash transport cassette 30”.  
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have substituted Doi’s cash transport cassette with the opening being opened when the coin transport cassette is attached to the specific apparatus, as taught by Doi, in place of Moreland’s coin cup coin in the coin handling apparatus, for the purpose of ensuring the coin cup is secured by a covered opening when not installed in the apparatus, while automatically unblocking the opening by sliding the cover using an actuator.

Regarding Claim 1, Moreland does not expressly teach a coin handling apparatus configured to allow the coin transport cassette to be attached to the first cassette attachment unit when the drawer is attached to the drawer attachment unit.

Regarding Claim 1, Moreland does not expressly teach, but Zwieg teaches a coin handling apparatus configured to allow the coin transport cassette, i.e, coin bag/receptacle (60), as illustrated in figures 2, 3 and 6 and as mentioned at paragraph 36, first sentence, i.e., “[b]elow each receptacle entrance 42 is a bag spout assembly 34 for attaching a coin bag to receive coins”, to be attached to the first cassette attachment unit when the drawer is attached to the drawer attachment unit, noting the bag spout assembly/manifold has six spouts on each side, which correspond with two separate access doors (19) to the left and right opposite each other, as mentioned at paragraph 30, as follows.

[0030] As seen in FIGS. 2 and 3, there are side access doors 19 on opposite sides (one side being shown in the drawings), which can be opened to install and remove coin receptacles, which in this instance are coin bags that would be attached to coin bag holders. The bags are kept separate by dividers 61 rising from a base plate 62 in the bottom of the cabinet enclosure 11. The machine provides an advantageous configuration of the coin collection receptacles by arranging them in a 2.times.6 matrix accessible through the side door 19 in a two-deep configuration, as will be apparent from the detailed description of the figures which follow. Other advantageous configurations such as 2.times.4 or 2.times.5 might also be used.

Emphasis provided.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a second dispensing location configured to allow the coin transport cassette to be attached to the first cassette attachment unit when the drawer is attached to the drawer attachment unit, as taught by Zwieg, in Moreland’s coin handling apparatus, for the purpose of enabling simultaneous filling of a coin drawer/til as well as coin cassettes, thus saving time and increasing the volume of cassettes and drawers filled.

Regarding Claim 2, Moreland teaches wherein the drawer attachment unit is provided such that the drawer (54) attached to the drawer attachment unit is located at a position downward from the storage unit (32a-32e), as illustrated in figure 7, and Zwieg teaches the first cassette attachment unit (35) is configured such that the coin transport cassette, i.e., coin receptacle/bag (60) attached to the first cassette attachment unit (35) is located at a side of the drawer attached to the drawer attachment unit, noting that it would have been obvious to have located the drawer attachment unit on one side with the coin transport cassette attachment unit on the opposite side so that they are side by side opposite each other, as taught by Zwieg at 2 and 3 and at paragraph 30. 

Regarding Claim 3, Moreland teaches further comprising a depositing unit, i.e., coin sorter (26), as mentioned at col. 2, lines 32-44 and as illustrated at figures 1, 2 and 7, for example, wherein the first cassette attachment unit is configured such that the coin transport cassette attached to the first cassette attachment unit is located on a side of the depositing unit relative to the drawer attached to the drawer attachment unit, noting again Moreland at figure 7 teaches the coin drawers located above the coin cups and Zwieg at figures 2, 3 and 6 teaching the opposing coin dispensing assemblies.

Regarding Claim 4, Moreland teaches wherein the first transport unit (36a-36e) comprises: a first route forming portion (36a-36h), as illustrated in figure 1, forming a first route that guides the coin fed out of the storage unit (26) to the drawer (54) attached to the drawer attachment unit; and, as taught by Zwieg, a second route forming portion, i.e., noting the multiple bag spouts (35), as illustrated in figures 6-8, for example, forming a second route that guides the coin fed out of the storage unit (22) to the coin transport cassette, i.e, bag/receptacles (60), attached to the first cassette attachment unit. 

Regarding Claim 7, Moreland teaches wherein the first route forming portion (36a-36e, 60, 60a-60e) comprises a chute that guides the coin fed out of the storage unit (26) to the drawer (54) attached to the drawer attachment unit. 

Note that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 9, Moreland, Zweig and Doi teach further comprising: a second cassette attachment unit to which the coin transport cassette is attached; a first reception port that receives the coin in the coin transport cassette attached to the second cassette attachment unit; and a second transport unit that transports the coin to the storage unit, the coin having been received at the first reception port since it would have been obvious to duplicate the first cassette attachment unit to which the coin transport cassette is attached, so that either a first or a second coin transport cassette each with its own reception port/opening to receive coins, for the purpose of increasing the volume of coins able to be dispensed and increase the number of cassettes filled. 

Claim(s) 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreland et al (US 7,625,272 B1) in view of Zwieg et al (US 2006/0070843 A1), further in view of Doi et al (US 2014/0060997 A1) and further in view of Adams et al (US 2004/0231956 A1).

Regarding Claim 5, Moreland teaches the system as described above.  

Regarding Claim 5, Moreland does not expressly teach wherein the storage unit comprises a plurality of storage boxes that stores the coin, and the second route is provided so as to extend from below the plurality of storage boxes toward a side of the drawer attached to the drawer attachment unit. 

Regarding Claim 5, Moreland does not expressly teach, but Adams teaches wherein the storage unit, i.e, coin sorter (21), as illustrated in figure 2, comprises a plurality of storage boxes, i.e, bulk coin storage (BCS) units (31-34) that stores the coin, and the second route, i.e, exit spouts (51-53), as illustrated in figure 2, is provided so as to extend from below the plurality of storage boxes (31-34) toward a side of the drawer (15) attached to the drawer attachment unit, as illustrated in figure 1, for example.

Regarding Claim 5, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the storage unit comprises a plurality of storage boxes that stores the coin, and the second route is provided so as to extend from below the plurality of storage boxes toward a side of the drawer attached to the drawer attachment unit, as taught by Adams, in Moreland’s coin handling apparatus, for the purpose of providing buffer storage to enable a larger enough volume of coins to be available to meet drawer and coin attachment cassette filling demands while extending the operation time of the coin handling device.

Regarding Claim 6, Adams teaches wherein the plurality of storage boxes (31-34) is provided side by side in a horizontal direction, as illustrated in figure 2, and the second route (51-53) is provided between the plurality of storage boxes (31-34) as illustrated in figure 2. 

Claim(s) 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreland et al (US 7,625,272 B1) in view of Zwieg et al (US 2006/0070843 A1), further in view of Doi et al (US 2014/0060997 A1) and further in view of Abe et al (US 2003/0201146 A1).

Regarding Claims 8 and 10-12, Moreland teaches the system as described above.  

Regarding Claim 8, Moreland does not expressly teach wherein the second route forming portion comprises a transport belt that guides the coin fed out of the storage unit to the coin transport cassette attached to the first cassette attachment unit. 

Regarding Claim 8, Moreland does not expressly teach, but Abe teaches wherein the second route forming portion comprises a transport belt (290, 296) that guides the coin fed out of the storage unit, i.e., coin storing unit (132) which have coin hoppers (232, 234, 236, 238, 240, 242, 244), as illustrated in figure 3 and as mentioned in paragraph 56, to the coin transport cassette attached to the first cassette attachment unit. See also paragraphs 56, 68-71, as follows.

[0056] Next, coin storing device 132 is explained by referring to FIG. 3. Coin storing device 132 is located under the first transporting device 120 and second transporting device 126. Coin hoppers corresponding to the coin falling holes are located in the coin storing device 132. First coin hopper 230, second coin hopper 232, third coin hopper 243 and fourth coin hopper are located on the base 228 of frame 226 and are arranged parallel to the lower straight section 172 and are aligned in a row. These coin hoppers are the lower coin hopper line 237.

[0068] Next, coin dispensing device 134 is explained. Coin dispensing device 134 includes transporting device 290, chute 292, shutter 294 which is located at the entrance of chute 292. Transporting device 290 is located below the exit 258 of coin hoppers. Transporting device 290 includes plane belt 296, and it is moved towards the normal direction or the opposite direction as shown in FIG. 7.

[0069] Belt 296 is located below the upper surface of base 228. When the belt moves in a normal direction, coins 136 are transported towards the dispensing slot's 110 side and fall into chute 292. Afterwards they are dispensed into dispensing slot 110. Cover 116 is a plate and is located opposite to belt 296 on the dispensing slot 258 side.
[0070] The dispensed coins from dispensing slot 258 are guided by cover 298 and the wall of the coin hoppers, and they fall down onto belt 296. A safe box (not shown) can be located under belt 296 opposite chute 292. When the coin hoppers dispense the coin, shutter 294 closes the entrance of chute 292, because the coins are prevented from coming out of dispensing slot 110.

[0071] When the coin is dispensed, shutter 294 is opened and belt 296 moves towards the dispensing slot 110 side, and they are dispensed into dispensing slot 110 through chute 292. The transporting device 290 can be alternatively changed to other types which have same the function to dispense the dispensed coins to dispensing slot 110. When a coin hopper has reached its capacity, the new received coins are diverted into returning passageway 140 by diverting device 124, and they are transported into a safe box (not shown) by belt 296.

Emphasis provided.

Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the second route forming portion comprises a transport belt that guides the coin fed out of the storage unit to the coin transport cassette attached to the first cassette attachment unit, as taught by Abe, in Moreland’s coin transport cassette attached to the first cassette attachment unit, for the purpose of providing a means of moving coins to a convenient side opening thus creating a self-contained coin cassette that urges coins toward the side located dispensing port as is well known in the art. 

Regarding Claim 10, Moreland does not expressly teach wherein the coin transport cassette comprises: a cassette transport unit that transports the coin in a horizontal direction; and an opening provided in a side surface of the coin transport cassette, the opening discharging the coin transported by the cassette transport unit. 

Regarding Claim 10, Abe teaches wherein the coin transport cassette comprises: a cassette transport unit, i.e., belt (296), as mentioned at paragraphs 56 and 268-271 that transports the coin in a horizontal direction, i.e., towards dispensing slot (110), as illustrated in figures 7 and 10; and an opening, i.e., slot (110) provided in a side surface of the coin transport cassette (100), as illustrated in figures 7 and 10, the opening discharging the coin(s) transported by the cassette transport unit (296). 

Regarding Claim 11, see Claim 9, above. 

Regarding Claim 12, see the rejection of Claim 9, above, noting that the combination of Moreland, Zwieg, Doi, and Abe teach further comprising a second reception port that receives the coin, wherein the second transport unit transports the coin to the storage unit, the coin having been received at the second reception port, and the second cassette attachment unit is configured such that the second reception port is blocked by the coin transport cassette attached to the second cassette attachment unit, because it would have been obvious to have duplicated the single first reception port, first transport unit, first cassette attachment unit and coin transport cassette, for the purpose of increasing the volume of coins processed by Moreland’s apparatus.  Note also that once the coin transport cassette is attached to the second cassette attachment unit, it can be interpreted as blocking this feature.   

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreland et al (US 7,625,272 B1) in view of Zwieg et al (US 2006/0070843 A1), further in view of Doi et al (US 2014/0060997 A1), further in view of Abe et al (US 2003/0201146 A1) and further in view of Chou et al (US 2019/0213823 A1).

Regarding Claims 13 and 14, Moreland teaches the system as described above.  


Regarding Claim 13, Moreland does not expressly teach further comprising a cover that covers the second cassette attachment unit, wherein the cover comprises an exposure port that exposes the second reception port when the cover covers the second cassette attachment unit. 

Regarding Claim 13, Moreland does not expressly teach, but Chou teaches further comprising a cover, i.e., top plate (21) with anti-theft plate (30), as illustrated at figures 7 and 8 and as mentioned at paragraph 27, that covers the second cassette attachment unit, i.e., openings (31), as mentioned at paragraphs 27 and 28, wherein the cover (21) comprises an exposure port, i.e.,  opening (211), that exposes the second reception port (33) when the cover (21, 30) covers the second cassette attachment unit. 

Regarding Claim 13, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a cover that covers the second cassette attachment unit, wherein the cover comprises an exposure port that exposes the second reception port when the cover covers the second cassette attachment unit, as taught by Chou, in Moreland’s first and second coin attachment units for the purpose of providing added security by covering the ports/openings as needed to prevent pilferage of coins sorted inside.

Regarding Claim 14 Moreland does not expressly teach wherein the cover is provided with an exposure port covering portion that covers the exposure port.
Regarding Claim 14, Moreland does not expressly teach, but Chou teaches wherein the cover (21, 30) is provided with an exposure port covering portion, i.e., theft plate (30) that covers the exposure port (261), as illustrated in figures 7-9, and as mentioned at paragraphs 27 and 28 for example. 

Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Enomoto ‘508 is cited as teaching another example of a coin cassette (102) as illustrated at figures 3 and 4 and cassette (224) as illustrated in figures 5-14 and 16-23, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


September 9, 2022